UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7133


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID LEWIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:11-cr-00229-F-8; 5:14-cv-00374-F)


Submitted:   December 16, 2016             Decided:   June 8, 2017


Before GREGORY, Chief Judge, and MOTZ and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Lewis, Appellant Pro Se. Shailika S. Kotiya, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David     Lewis       seeks    to    appeal          the   district     court’s        order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                                The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability           will      not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief   on    the    merits,      a     prisoner         satisfies      this   standard      by

demonstrating        that     reasonable            jurists      would      find     that     the

district      court’s      assessment       of       the    constitutional          claims    is

debatable     or     wrong.        Slack    v.       McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,       and      that       the    motion     states    a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Lewis has not made the requisite showing.                           Accordingly, we deny

a certificate of appealability, deny Lewis’ motion to appoint

counsel, and dismiss the appeal.                     We dispense with oral argument

because the facts and legal contentions are adequately presented



                                                2
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              3